DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
	The information disclosure statement submitted on 03/31/2020 has been considered by the Examiner and made of record in the application file.

Claim Objections
Claims 6-21 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,288,471 B1), and further in view of Lee (US 8,112,128 B2 herein Lee).
Regarding claim 1, Yang teaches a display apparatus, comprising:
an apparatus body (read as case 200) (Yang – Figure 2, column 4 lines 6-35);

a device module, arranged on the apparatus body (read as cameral assembly 206) (Yang – Figure 2, and column 4 lines 6-35), the device module including:
a functional device, positioned in a non-light-exiting direction of the second display screen (read as imaging element such as camera and/or other sensors; camera assembly) (Yang – Figure 2, column 4 lines 6-35),
wherein the first display screen and the device module are rotatable relatively (read as computing device 202 includes a rotatable camera assembly 206 for enabling rotation of a camera and/or other imaging element relative to the housing or body of the computing device 202 wherein the rotatable camera assembly 206 is movable about a couple of hinge or rotation points 210 for enabling changes in the direction that is imaging element 208 is facing) (Yang – Figure 2, column 4 lines 6-21).
However, Yang fails to teach a second display screen; and so that the first display screen and the second display screen are positioned on an identical side of the display apparatus.
In the related art, Lee teaches a second display screen (read as small mirror 17 adjacent to the camera 16) (Lee – column 3 lines 24-30); and so that the first display screen and the second display screen are positioned on an identical side of the display apparatus (read as camera phone 20 having a positionable camera 21 rotatably coupled to the camera phone 20 by a rotation mechanism 22 wherein the camera 16 and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lee into the teachings of Yang for the purpose of using the small mirror or auxiliary display screen for the use to see themselves prior to taking a photo using the adjacent camera.
Regarding claim 2 as applied to claim 1, Yang as modified by Lee further teaches wherein the device module is rotatable with respect to the apparatus body (read as computing device 202 includes a rotatable camera assembly 206 for enabling rotation of a camera and/or other imaging element relative to the housing or body of the computing device 202 wherein the rotatable camera assembly 206 is movable about a couple of hinge or rotation points 210 for enabling changes in the direction that is imaging element 208 is facing) (Yang – Figure 2, column 4 lines 6-21), so that the first display screen and the second display screen are positioned on the identical side of the display apparatus (read as camera phone 20 having a positionable camera 21 rotatably coupled to the camera phone 20 by a rotation mechanism 22 wherein the camera 16 and the adjacent small mirror 17 is rotated to be facing the same direction as the display screen) (Lee – Figure 2A, 2B, 2C, column 3 lines 31-59).
Regarding claim 3 as applied to claim 1, Yang as modified by Lee further teaches wherein the device module is rotatable with respect to the apparatus body, so that the second display screen is switchable between in the identical side of the apparatus device with the first display screen and in a different side from the first 
Regarding claim 4 as applied to claim 3, Yang as modified by Lee further teaches wherein the second display screen is switchable between in the identical side of the apparatus body with the first display screen (read as camera phone 20 having a positionable camera 21 rotatably coupled to the camera phone 20 by a rotation mechanism 22 wherein the camera 16 and the adjacent small mirror 17 is rotated to be facing the same direction as the display screen) (Lee – Figure 2A, 2B, 2C, column 3 lines 31-59) and in an opposite side to the first display screen (read as computing device 302 has a rotatable camera assembly 306 movable about two hinge or rotation or pivot points 310 for enabling changes in the direction of an image element 308; the camera assembly 306 is in a side facing field of view mode which is parallel to a display screen 304) (Yang – Figure 3, column 4 lines 59-67, column 5 lines 1-21).
Regarding claim 5 as applied to claim any one of claims 2 to 4, Yang as modified by Lee further teaches wherein the device module is rotatable to enable a light-exiting surface of the first display screen and a light-exiting surface of the second display screen to be coplanar (read as camera phone 20 having a positionable camera 21 rotatably coupled to the camera phone 20 by a rotation mechanism 22 wherein the 
Regarding claim 6 as applied to any one of claim 1 to 5, Yang as modified by Lee further teaches wherein the functional device and the second display screen are arranged oppositely (Lee – Figure 1, Figure 2, column 3 lines 13-50).
Regarding claim 7 as applied to any one of claims 1 to 6, Yang as modified by Lee further teaches wherein the apparatus body has a first surface and a second surface which are arranged oppositely, and a third surface connecting the first surface and the second surface (read as front surface of the computing device 102, the back surface of the computing device 102 and the perimeter edge of computing device 102 that connects the front surface to the back surface) (Yang – Figures 1A-1D, Figure 2), and a through groove penetrating the first surface and the second surface is formed on the third surface; and the first display screen is arranged on the first surface, and the device module is arranged in the through groove (read as the accommodating space that the camera assembly fits exactly into, see dotted line in figures) (Yang – Figures 1A-1D, Figure 2, Figure 3).
Regarding claim 8 as applied to claim 7, Yang as modified by Lee further teaches wherein the device module and the through groove are identical in size and shape (read as the accommodating space that the camera assembly fits exactly into, see dotted line in figures) (Yang – Figures 1A-1D, Figure 2, Figure 3).
Regarding claim 17 as applied to any one of claims 1 to 16, Yang as modified by Lee further teaches wherein the functional device includes at least one of a 
Regarding claim 18 as applied to claim 17, Yang as modified by Lee further teaches wherein the first display screen is a main display screen (read as display screen 204) (Yang – Figure 2, column 4 lines 6-35), and the second display screen is an auxiliary display screen (read as small mirror 17 adjacent to the camera 16 which can be used to display the user prior to taking a photo with the camera) (Lee – column 3 lines 24-30). 
Regarding claim 19 as applied to any one of claims 1 to 18, Yang as modified by Lee further teaches under a condition that the functional device is not used, performing a relative rotation of the first display screen and the device module, so as to enable the first display screen and the second display screen to be positioned on an identical side of the display apparatus (read as camera phone 20 having a positionable camera 21 rotatably coupled to the camera phone 20 by a rotation mechanism 22 wherein the camera 16 and the adjacent small mirror 17 is rotated to be facing the same direction as the display screen) (Lee – Figure 2A, 2B, 2C, column 3 lines 31-59).
Regarding claim 20 as applied to claim 19, Yang as modified by Lee further teaches wherein under a condition that the functional device is not used, the performing a relative rotation of the first display screen and the device module, so as to enable the first display screen and the second display screen to be positioned on an identical side of the display apparatus includes: rotating the device module to enable .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 9,288,471 B1), in view of Lee (US 8,112,128 B2 herein Lee) and further in view of Chambers et al. (US 2005/0014527 A1 herein Chambers)
Regarding claim 9 as applied to any one of claims 7 to 8, Yang as modified by Lee teaches the device module.
However, Yang as modified by Lee fails to teach a connector, the device module being connected with the apparatus body by the connector, wherein the connector is extendable and retractable along a direction perpendicular to the third surface.
In the related art, Chambers teaches a connector, the device module being connected with the apparatus body by the connector, wherein the connector is extendable and retractable along a direction perpendicular to the third surface (read as retractable and rotatable camera module 200 can be in an exposed position as shown in Figure 1 and when the camera associated with the camera module 200 is not in use, the camera module 200 is retractable into a main body 110 of the mobile telephone 100) (Chambers  - Figure 1, Figure 2A, Figure 3, and Figure 2B, and [0018]).
. 

Allowable Subject Matter
Claims 10-16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648